248 F.3d 1302 (11th Cir. 2001)
THOMAS D. ARTHUR, Petitioner-Appellee,v.MICHAEL HALEY, Commissioner, Alabama Department of Corrections, Respondent-Appellant.
No. 01-12210
IN THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
April 26, 2001

Appeal from the United States District Court for the Northern District of Alabama                          D. C. Docket No. 01-00983-CV-N-S
Before BIRCH, BLACK and BARKETT, Circuit Judges.
PER CURIAM:


1
Respondent has filed a motion to vacate the stay of execution entered by the  district court. The grounds on which the stay was granted include a threshold  jurisdictional question under the Antiterrorism and Effective Death Penalty Act  ("AEDPA"), the resolution of which may require an evidentiary hearing. See Dist.  Ct. Order at 15 ("[T]here may be . . . claims that carry the potential to invoke  equitable tolling. Without proper briefing, perhaps a hearing, and sufficient  opportunity to contemplate the various claims and their implications vis-a-vis  the limitations period, the court cannot permit the execution to go forward.").  Under these circumstances, we do not find that the district court has abused its  discretion. See Hauser v. Moore, 223 F.3d 1316, 1321 (11th Cir.), cert.  dismissed, 530 U.S. 1293, 121 S. Ct. 14 (2000). Accordingly, the motion to  vacate or dissolve the stay is DENIED.1



NOTES:


1
 While neither party has raised the issue of whether we have subject matter  jurisdiction over this case, we are obliged to address the issue sua sponte. See  Rembert v. Apfel, 213 F.3d 1331, 1333-34 (11th Cir. 2000) ("As a federal court  of limited jurisdiction, we must inquire into our subject matter jurisdiction  sua sponte even if the parties have not challenged it."). Appeals from decisions  in habeas corpus cases, whether filed pursuant to 28 U.S.C.  2255 (for federal  prisoners) or  2254 (for state prisoners), are governed by 28 U.S.C.  2253.  Section 2253(c)(1) provides that an appeal may only be taken from a final order  in a habeas corpus proceeding if a Certificate of Appealability ("COA") has been  issued.
The question thus presented is whether the state is required to obtain a COA  before appealing, and if so, whether a COA is required on interlocutory appeal.  Prior to the passage of AEDPA,  2253 required that a petitioner for habeas  relief obtain a certificate of probable cause ("CPC"). Under that provision,  this circuit held "that it is not necessary for a state or its representative to  obtain a [CPC] in order to take an appeal to the Court of Appeals from a final  order granting a writ." State v. Graves, 352 F.2d 514, 515 (5th Cir. 1965) (per  curiam). Subsequently, Rule 22 of the Rules of Appellate Procedure was amended  to state this rule. "A [COA] is not required when a state or its representative  or the United States or its representative appeals." Fed.R.App.P. 22(b)(3). See  also United States v. Pearce, 146 F.3d 771, 773 (10th Cir. 1998) (citing both  Rule 22 and Graves in a  2255 appeal to hold that the government need not  obtain a COA). Because the state is not required to obtain a COA for an appeal  from a final order, it logically does not need to obtain a COA for an  interlocutory appeal. Accordingly, we have jurisdiction pursuant to 28 U.S.C.   1292(a)(1) governing interlocutory appeals from the grant of injunctive relief.